On Application for Rehearing.
PER -CURIAM.
For the first time, according to the pleadings, defendants point to a clerical error on the part of the trial judge, which, because our attention was not called to it heretofore, was continued here. Plaintiff, in the court below, received judgment condemning defendants in solido to pay him compensation at the rate of twenty-five per cent of $30 per week for a period of disability not to exceed 300 weeks, beginning with August 17, 1951, with interest at the rate of five per centum on each past-due installment until paid, with credit for payments already made and for medical expenses in the amount of $435, and certain specified -costs. Appellants claim the. effect of such, judgment is to award plaintiff $435 for medical expenses, which amount to $400 and have been paid by -defendants. It is further pointed out that the judgment affirmed by this court fails .to give the defendant credit for compensation payments of $250, covering 8% weeks compensation.
The judgment of the trial court is vague and indefinite and it should be corrected. It may be done without granting a rehearing as it is purely clerical. Code of Practice, art. 547. The credits claimed by defendants were actually stipulated into the record by counsel for plaintiff and defendants and there is no dispute concerning the same. It follows the judgment 'appealed from and affirmed by this court should be corrected to reflect credits due on the judgment of $250 representing compensation payments for 8% weeks and the further sum of $400 paid by defendants for plaintiff’s medical and hospital expenses. The applications of appellants and -appellee for rehearings are denied.